Order entered March 6, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00067-CV

  DEMONDRIA JEFFERSON AND DEMETRA WYSINGER, Appellants

                                        V.

          GEICO COUNTY MUTUAL INSURANCE CO., Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-17-00628-E

                                     ORDER

      Included within appellants’ January 15, 2020 and January 24, 2020 notices

of appeal is appellants’ request for the reporter’s record.      Accordingly, we

ORDER Brooke Wagner, Official Court Reporter for County Court at Law No.5,

to file the reporter’s record no later than April 6, 2020. As the clerk’s record

includes a statement of inability to afford payment of costs signed by appellant

Demondria Jefferson, and nothing in the record reflects the trial court has ordered
appellants to pay costs, the record shall be prepared without payment of the

reporter’s fees. See TEX. R. CIV. P. 145(a).

       We DIRECT the Clerk of the Court to send a copy of this order and the

notices of appeal to Ms. Wagner. A copy of the order shall also be sent to the

parties.

                                               /s/   BILL WHITEHILL
                                                     JUSTICE